DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 3-7 of the Appeal Brief, filed on February 23, 2022, with respect to the rejection(s) of claim(s) 12-22 and 24 under 35 USC 103 have been fully considered and are persuasive.  It is particularly noted that Asaad teaches a torsion value of at least 20 turns per 200 mm, with a particularly preferred value of at least 50 turns.  These values are significantly greater than those required by the claimed invention (less than 3 turns).  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yasuda (US 2013/0206302).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 12-22, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (US 2013/0206302, of record).
As best depicted in Figure 2, Yasuda is directed to a tire construction comprising a bead core 5, a carcass 4, a tread 1, a sidewall 2, a plurality of belt layers 8, and a plurality of belt cover layers 9, wherein said belt layers are formed with reinforcement elements inclined between 10 and 40 degrees with respect to a tire circumferential direction (Paragraph 38).  Yasuda further teaches the use of specific monofilament steel wires in said belt layers, wherein said wires (a) have a preferred diameter between 0.20 mm and 0.40 mm, (b) have a most preferred twist angle between 1 degrees and 6 degrees, and (c) have a tensile strength greater than or equal to 3870-2000d (Paragraphs 13, 24, and 40).  These wire diameters, in turn, suggest tensile strengths that are at least 3470 MPa (when the diameter is 0.2 mm) and at least 3,070 MPa (when the diameter is 0.4 mm).  As such, the tensile strengths taught by Yasuda are substantially the same as those required by the claimed invention and are fairly characterized as being “ultra tensile”.
With further respect to the claimed diameters, the claimed range between 0.33 mm and 0.37 mm is fully encompassed by the preferred range of 0.20 mm to 0.40 mm taught by Yasuda.  One of ordinary skill in the art at the time of the invention would have found it obvious to use wire diameters in accordance to the claims given that they are within the preferred range taught by Yasuda. 
Additionally, the claims require a torsion value of “approximately” zero windings over a length dimension equal to 200 times a diameter of the steel wire.  Applicant states that “approximately” zero windings corresponds with at most three windings in relation to a length dimension equal to 200 times a diameter of the steel wire (Page 3, Lines 15-20).  This limitation is not expressly taught by Yasuda.  However, as noted above, Yasuda does teach a wire twist angle between 1 and 6 degrees, wherein said twist angle is determined based on equation 1 listed at the end of Paragraph 29.  The two variables in said equation are the wire diameter and the wire twist pitch.  Therefore, when 3 twists are present over a length equal to 200 times a wire diameter, the twisting pitch is 200d/3.  Likewise, when 2 twists are present over a length equal to 200 times a wire diameter, the twisting pitch is 200d/2.  Using these pitch values in equation 1, a resulting wire twist angle can be determined.  A pitch value of 200d/3, for example, would result in a wire twist angle of approximately 2.7 degrees and such is almost directly in the middle of the range taught by Yasuda.  A pitch value of 200d/2, for example, would result in a wire twist angle of approximately 1.8 degrees.  Essentially, while Yasuda only teaches a wire twist angle, such angles can be directly correlated with twist values or torsion values as required by the claims.  It is emphasized that twist angles of approximately 1.8 degrees have 2 twists over a length dimension equal to 200 times a wire diameter and twist angles of approximately 2.7 degrees have 3 twists over a length dimension equal to 200 times a wire diameter.  Thus, given that Yasuda teaches twist angles as small as 1 degree, it reasons that such wire twist angles correspond with less than 3 twists over a length dimension equal to 200 times a wire diameter (a twist angle of approximately 0.9 degrees corresponds with a single twist over a length dimension equal to 200 mm times a filament diameter).             
Lastly, regarding claim 12, given the extremely small twist angles and corresponding twist pitches (torsion values), it reasons that “very little” undulation and “very little” tip rising at cut edges would present (structure appears to substantially mimic that of the claimed invention).  Also, the language “the steel monofilaments has not undergone any extra process step to realize a torsion” is directed to the method of manufacture and fails to further define the structure of the claimed tie construction.  It is emphasized that the claims are directed to a tire construction including steel wires or monofilaments having certain characteristics or properties.  The manner by which said characteristics or properties are realized does not affect the patentability of the claimed tire construction as it appears that the final tire construction is the same independent of the method of manufacture.  Again, it is simply required that the wires or monofilaments have approximately zero windings (less than or equal to 3 windings) and the wires of Yasuda do in fact have such a property (surface twist angles as small as 1 degree correspond with less than or equal to 3 windings over a given length dimension and thus satisfy the claimed invention).               
Regarding claims 13 and 14, Yasuda teaches preferred wire diameters between 0.2 mm and 0.4 mm.
With respect to claim 15, the claimed values are consistent with those taught by Yasuda (Paragraph 53).
Regarding claims 16-18, given that Yasuda teaches filament/wire diameters, tensile strengths, and torsion values (less than 3 twists over a given length dimension), it reasons that the wires or filaments of Yasuda would demonstrate a breaking strength in accordance to the claimed invention, there being no evidence that additional factors contribute to the claimed strength values.  With specific respect to claims 17 and 18, Yasuda further teaches loadings between 100 wires per dm and 180 wires per dm and such overlaps the loadings taught by Applicant.  Thus, one would similarly expect the belt plies of Yasuda to demonstrate a layer strength in accordance to the claimed invention (no evidence that additional factors contribute to the claimed layer strength).  
As to claims 19-21, Yasuda teaches loadings between 100 wires per decimeter and 180 wires per decimeter (Paragraph 16).
Regarding claim 22, the tire of Yasuda includes two belt layers 8.
With respect to claim 24, the claims are directed to the intended use of a tire construction.  More particularly, the type of tire construction fails to further define the structure of the claimed tire and as such, the tire of Yasuda can be viewed as any of the claimed types of tires.
As to claim 25, a fair reading of Yasuda suggests the use of a specific steel wire in order to improve tire durability without increasing tire weight.  One of ordinary skill in the art at the time of the invention would have found it obvious to use such steel wires in any number of well-known and conventional tire constructions, including that required by the claimed invention.  It is noted that an exemplary tire construction of Yasuda (Paragraph 67) is extremely similar to that required by the claimed invention and it is well taken that a reference is not limited to a single, exemplary tire construction.  Lastly, while Yasuda teaches a preferred loading as small as 100 wires per dm, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.  One of ordinary skill in the art at the time of the invention would have found it obvious to use a loading of 95 wires per dm as it is extremely close to a lower limit of the preferred range taught by Yasuda.  Also, the claimed properties would be expected to naturally result from using wires having a specific tensile strength and having low torsion values (calculated based on small surface twist angles).        
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        July 11, 2022